VIA FACSIMILE November 18, 2008 Mr. John Lucas United States Securities and Exchange Commission Washington D.C. 20549 Re: Ayers Exploration, Inc. Registration Statement on Form S-1 Filed August 13, 2008 File No. 333-152991 Dear Mr. Lucas: We write in reply to your comment letter dated August 21, 2008.We have highlighted the S-1 document with our changes.In addition we have provided a clean copy of the document.Our comments are set out below. Form S-1 filed August 31, 1. We were reinstated on September 23, 2008 and are in good standing. 2. We have updated our financial statements as required by Item 8-08 of Regulation S-X and have updated disclosure throughout the document. Our Business, page 5 3. We have not taken any action or incurred any costs to further our business plan since entering into the mining option agreement with Redpath Clay Corp.We have disclosed this throughout the document.See pages 5, 22 and Exhibit 4. Our status as a corporation has been reinstated and is in goodstanding. If you require any more information, please let me know. Sincerely, /s/ Greg Curson Greg
